          Case 1:17-cv-05507-AKH Document 137 Filed 08/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------------X

CLAUDINNE FELICIANO,

                                                                              Case No. 1:17-cv-5507
                 Plaintiff,

                 -against-

CORELOGIC RENTAL PROPERTY
SOLUTIONS, LLC

                 Defendant.

--------------------------------------------------------------------------X

                PLAINTIFF’S NOTICE OF MOTION FOR MOTION FOR
             APPROVAL OF AN ORDER PRELIMINARILY APPROVING THE
       PROPOSED CLASS ACTION SETTLEMENT, THE CLASS NOTICE PLAN,
           AND APPOINTMENT OF SETTLEMENT ADMINISTRATOR

        PLEASE TAKE NOTICE THAT Plaintiff Claudinne Feliciano on her own behalf and

on behalf of the class certified in this action by this Court’s Order of July 29, 2019 (Docket No.

89), by and through her counsel, hereby moves this Court for an Order Preliminarily Approving

the Proposed Class Action Settlement, the Class Notice Plan, and Appointment of Settlement

Administrator for the proposed settlement set forth in the Settlement Agreement attached as

Exhibit A to the accompanying Declaration of Seth R. Lesser filed contemporaneously herewith

(“Lesser Dec.”). Defendant CoreLogic SafeRent, LLC n/k/a CoreLogic Rental Property

Solutions, LLC (“Defendant”), agrees to, and does not oppose this Motion.

        More specifically, Plaintiff respectfully requests that the Court enter the relief set forth in

the proposed Order Preliminarily Approving Settlement And Directing Notice To Class,

consented to by Defendant and attached as Exhibit 3 to the Settlement Agreement (Exhibit A to

the Lesser Dec.) (copy also attached hereto), which will, inter alia, (1) preliminarily approve the
         Case 1:17-cv-05507-AKH Document 137 Filed 08/28/20 Page 2 of 2




proposed class Settlement; (2) authorize the sending of the proposed settlement Notice attached

as Exhibit 3 to the Settlement Agreement (Exhibit A to the Lesser Dec.); (3) appoint American

Legal Claims LLC as the Settlement Administrator for the proposed settlement; and (4) establish

a date for a final approval and fairness hearing.

       In support of this relief, Plaintiff has contemporaneously filed the accompanying

Declaration of Seth R. Lesser and a memorandum of law in support of this motion.

Dated: August 28, 2020                Respectfully submitted,
Rye Brook, New York

                                      By: /s/ Seth R. Lesser
                                       Seth R. Lesser
                                      Jeffrey A. Klafter
                                      KLAFTER OLSEN & LESSER LLP
                                      Two International Drive, Suite 350
                                      Rye Brook, New York 10573
                                      Telephone: (914) 934-9200
                                      www.klafterolsen.com

                                      James B. Fishman
                                      FishmanLaw, PLLC
                                      400 Madison Avenue, 19th Floor
                                      New York, New York 10017
                                      Telephone: (212) 897-5840
                                      www.fishmanlawnyc.com

                                      Attorneys for Plaintiff and the Class




                                                    2
